            Case 2:20-cv-00273-NBF Document 1 Filed 02/24/20 Page 1 of 8



                           UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

WILLIAM O’BRIEN,                                     CIVIL DIVISION

                       Plaintiff,                    Case No.

               v.

AZROF PROPERTIES, INC., MVILLE
ASSOCIATES, INC., MATTHEW BROCK
HUNT, and BETH HARTZELL,

                       Defendants.

                             COMPLAINT AND JURY DEMAND

A.     Preliminary statement

       1.      The plaintiff William O’Brien brings this action under the Fair Labor Standards

Act (“FLSA”), 29 U.S.C. § 201 et seq., to recover unpaid overtime wages and other relief.

Because of the violations described herein, this Court is also empowered to exercise pendant

jurisdiction pursuant to the Pennsylvania Minimum Wage Act (“PMWA”), 43 Pa. C.S § 333.01

et seq. A jury trial is demanded.

B.     Jurisdiction and venue

       2.      The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331 and under

the doctrine of pendant jurisdiction. Venue is proper under 28 U.S.C. § 1391.

C.     The parties

       3.      The plaintiff William O’Brien is an adult individual who resides at 11 Oakmont

Avenue, Duquesne, PA 15110 (Allegheny County).

       4.      The defendant Azrof Properties, Inc. (“Azrof”) is an entity doing business in the

Commonwealth of Pennsylvania, and, specifically, in this district. This defendant maintains its

business at 738 Washington Avenue, Pittsburgh, PA 15106 (Allegheny County).
            Case 2:20-cv-00273-NBF Document 1 Filed 02/24/20 Page 2 of 8



       5.      Azrof is a property management company that manages hotels in Western

Pennsylvania and Ohio.

       6.      The defendant Mville Associates, Inc. (“Mville”) is an entity doing business in the

Commonwealth of Pennsylvania, and, specifically, in this district. This defendant maintains its

business at 738 Washington Avenue, Pittsburgh, PA 15106 (Allegheny County).

       7.      Mville is a company that owns and manages hotels in Western Pennsylvania.

       8.      At all times material, Azrof and Mville are employers covered by the FLSA and

the PMWA.

       9.      The defendant Matthew Brock Hunt (“Hunt”) is an adult individual who resides

within this district. Hunt is the Director of Operations for Azrof and also performs work in that

same capacity for Mville. Hunt exercises substantial control of the terms and conditions of the

work of the employees of Azrof and Mville.          For example, he manages the work of the

employees, and exercises direct control over the terms and conditions of the employees’

employment, including determining the wages they are paid, the hours that they work (i.e., their

schedules) and their job duties and responsibilities. He also formulates, executes and maintains

the policies and procedures for the business and its employees. He also is responsible for the

hiring, discipline and firing of employees.

       10.     The defendant Beth Hartzell (“Hartzell”) is an adult individual who resides within

this district. Hartzell is also the Director of Operations for Azrof and also performs work in that

same capacity for Mville. Hartzell exercises substantial control of the terms and conditions of

the work of the employees of Azrof and Mville. For example, she manages the work of the

employees, and exercises direct control over the terms and conditions of the employees’

employment, including determining the wages they are paid, the hours that they work (i.e., their




                                                2
          Case 2:20-cv-00273-NBF Document 1 Filed 02/24/20 Page 3 of 8



schedules) and their job duties and responsibilities. She also formulates, executes and maintains

the policies and procedures for the business and its employees. She also is responsible for the

hiring, discipline and firing of employees.

       11.     Azrof and Mville (collectively, the “Defendant Entities”) have interrelated

operations, common ownership and management, centralized control of labor relations, common

ownership and financial controls and, therefore, the Defendant Entities are sufficiently

interrelated and integrated in their activities, labor relations, ownership and management that

they may be treated as a single and/or joint employer for purposes of this action. Further, Hunt

and Hartzell (the “Individual Defendants”) are employed and/or provide work for both of the

Defendant Entities and manage their employees.          References to “the defendants” in this

complaint refer to both the Defendant Entities and the Individual Defendants.

       12.     At all times relevant, the Defendant Entities acted by and through their agents,

servants and employees, each of whom acted at all times relevant in the scope of their

employment with and for the benefit of the Defendant Entities.

D.     Factual background

       13.     Azrof hired the plaintiff as a maintenance engineer in January 2016. He worked

for Azrof until November 2019 at which time he was switched over to Mville as an employee.

He was not advised that he was now working for Mville; he drew this conclusion when he started

getting pay checks issued by Mville instead of Azrof.

       14.     The plaintiff’s duties as maintenance engineer include: performing repairs,

including plumbing, electrical and painting based on work orders provided to him; performing

preventive maintenance as needed; testing the emergency lights on a monthly basis and




                                               3
            Case 2:20-cv-00273-NBF Document 1 Filed 02/24/20 Page 4 of 8



maintaining the swimming pools at the various properties owned, managed and/or operated by

the Defendant Entities.

       15.     The plaintiff is a non-exempt employee. He does not have any management

responsibilities and does not manage a crew or perform any other management functions. He has

no authority regarding the hiring, termination or evaluation of employees and does not perform

supervisory functions.    He does not make decisions for the Defendant Entities related to

operating their businesses, such as entering into binding contracts, managing the affairs of the

Defendant Entities or any fiscal matters. As detailed above, the plaintiff’s job duties consist of

routine manual labor.

       16.     When he was hired, the plaintiff’s hourly wage was $13.50. He was paid time

and a half for all hours worked in excess of 40 in any given week.

       17.     In the beginning of January 2017, Hartzell put the plaintiff on a “salary” of

$39,000 per year – an effective hourly rate of $18.75. He was no longer paid for overtime work.

Significantly, his job duties did not change; he was still a maintenance engineer and should have

been treated as a non-exempt employee.

       18.     On December 9, 2018, the plaintiff received a “raise” and his “salary” was

increased to $41,000 per year, an effective hourly rate of $19.71. He was not paid for overtime

work and his job duties remained the same and should have been treated as a non-exempt

employee.

       19.     In November 2019, upon being transferred from Azrof to Mville, the plaintiff was

taken off of “salary” and Mville paid him and continues to pay on an hourly basis of $19.71 per

hour. He is no longer required to work overtime hours.




                                                4
           Case 2:20-cv-00273-NBF Document 1 Filed 02/24/20 Page 5 of 8



        20.        While he was treated as a salaried employee, from January 2017 until November

2019, the plaintiff worked significant overtime for Azrof, regularly working 45 to 50 or more

hours per week.

        21.        For the workweeks that the plaintiff worked overtime, he was not paid any

additional wages beyond his “salary” and did not receive either straight time or overtime for

those hours.

        22.        As a non-exempt employee, the plaintiff should have received overtime pay,

calculated at the rate of $28.13 per hour for all hours worked in excess of 40 hours per week

during the time period between January 2017 and December 8, 2018.

        23.        As a non-exempt employee, the plaintiff should have received overtime pay,

calculated at the rate of $29.57 per hour for all hours worked in excess of 40 hours per week

during the time period between December 9, 2018 and November 9, 2019.

        24.        The defendants willfully failed and refused to pay the plaintiff the required

overtime compensation for hours worked in excess of 40 hours per workweek.

                                     FIRST CAUSE OF ACTION

        25.        The preceding paragraphs are incorporated herein by reference as if they were set

forth at length.

        26.        At all times relevant, the defendants were, and continue to be, “employers” within

the meaning of the FLSA.

        27.        At all times relevant, the plaintiff was, and continues to be, an “employee” within

the meaning of the FLSA.




                                                    5
          Case 2:20-cv-00273-NBF Document 1 Filed 02/24/20 Page 6 of 8



       28.     The FLSA requires covered employers, such as the defendants, to compensate

their “non-exempt” employees, such as the plaintiff, at a rate of 1.5 times the employee’s regular

rate of pay for each overtime hour that the employee works in excess of 40 hours in a workweek.

       29.     The plaintiff was and continues to be a non-exempt employee.

       30.     The defendants knew that the plaintiff was a non-exempt employee within the

meaning of the FLSA. When he was initially hired by Azrof, he was paid on an hourly basis and

received overtime until he was switched to a “salary” despite the fact that the plaintiff’s job was

not changed in any respect. Further, in November 2019, the plaintiff was switched back to an

hourly wage with no change in his duties or responsibilities.

       31.     The defendants willfully failed and refused to pay the plaintiff 1.5 times his

regular rate of pay for each hour that he worked over 40 each workweek.

       32.     As a result of the defendants’ willful failure to pay the plaintiff overtime

compensation due him, the defendants violated the FLSA and caused the plaintiff to suffer

damages in the form of unpaid overtime compensation.

       33.     The Individual Defendants are personally liable under the FLSA because they

were and are personally involved with the day-to-day operation of the Defendant Entities,

including being responsible for the terms and conditions of employment for the plaintiff,

including his compensation, scheduling and work duties. The Individual Defendants were also

responsible for instituting, maintaining, executing and perpetuating the unlawful payroll

practices described above.

       34.     The defendants knew that the plaintiff should have been treated and paid as a non-

exempt employee, and, accordingly, they acted willfully, intentionally and in reckless disregard

of the provisions of the FLSA.




                                                6
          Case 2:20-cv-00273-NBF Document 1 Filed 02/24/20 Page 7 of 8



                                SECOND CAUSE OF ACTION

       35.     At all times relevant, the defendants were, and continue to be, “employers” within

the meaning of the PMWA.

       36.     At all times relevant, the plaintiff was, and continues to be, an “employee” within

the meaning of the PMWA.

       37.     The PMWA requires covered employers, such as the defendants, to compensate

their “non-exempt” employees, such as the plaintiff, at a rate of 1.5 times the employee’s regular

rate of pay for each overtime hour that the employee works in excess of 40 hours in a workweek.

       38.     The plaintiff was and continues to be a non-exempt employee.

       39.     The defendants knew that the plaintiff was a non-exempt employee within the

meaning of the PMWA. When he was initially hired by Azrof, he was paid on an hourly basis

and received overtime until he was switched to a “salary” despite the fact that the plaintiff’s job

was not changed in any respect. Further, in November 2019, the plaintiff was switched back to

an hourly wage with no change in his duties or responsibilities.

       40.     The defendants willfully failed and refused to pay the plaintiff 1.5 times his

regular rate of pay for each hour that he worked over 40 each workweek.

       41.     As a result of the defendants’ willful failure to pay the plaintiff overtime

compensation due him, the defendants violated the PMWA and caused the plaintiff to suffer

damages in the form of unpaid overtime compensation.

       42.     The Individual Defendants are personally liable under the PMWA because they

were and are personally involved with the day-to-day operation of the Defendant Entities,

including being responsible for the terms and conditions of employment for the plaintiff,

including his compensation, scheduling and work duties. The Individual Defendants were also




                                                7
          Case 2:20-cv-00273-NBF Document 1 Filed 02/24/20 Page 8 of 8



responsible for instituting, maintaining, executing and perpetuating the unlawful payroll

practices described above.

       43.     The defendants knew that the plaintiff should have been treated and paid as a non-

exempt employee, and, accordingly, they acted willfully, intentionally and in reckless disregard

of the provisions of the PMWA.

       WHEREFORE, the plaintiff respectfully requests judgment be entered in his favor and

against the defendants and that the defendants be required to provide all appropriate remedies

under the FLSA and the PMWA, including unpaid wages over the past three years due to the

intentional, knowing and reckless employment practices of the defendants, liquidated damages,

interest, attorney’s fees and costs and any other relief provided under the statutes and/or as the

court deems appropriate, just and proper.

                                                    Respectfully submitted,

                                                    /s/ Michael J. Bruzzese
                                                    Michael J. Bruzzese
                                                    Pa. I.D. No. 63306
                                                    2315 Koppers Building
                                                    436 Seventh Avenue
                                                    Pittsburgh, PA 15219
                                                    (412) 281-8676
                                                    Counsel for the plaintiff

Dated: February 24, 2020




                                                8
